Name: Commission Regulation (EEC) No 2884/91 of 30 September 1991 reducing the basic and buying-in prices for satsumas for the 1991/92 marketing year as a result of the overrun in the intervention threshold fixed for the 1990/91 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 274/58 Official Journal of the European Communities 1 . 10 . 91 COMMISSION REGULATION (EEC) No 2884/91 of 30 September 1991 reducing the basic and buying-in prices for satsumas for the 1991/92 marketing year as a result of the overrun in the intervention threshold fixed for the 1990/91 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1623/91 (2), and in particular Article 16b (4) thereof, Whereas Commission Regulation (EEC) No 3030/90 (3) sets the intervention thresholds for satsumas at 32 000 tonnes for the 1990/91 marketing year ; Whereas Article 3 of Council Regulation (EEC) No 1197/90 of 7 May 1990 laying down specific measures for the application of certain intervention thresholds in the fruit and vegetables sector for the 1990/91 marketing year (4) provides that where the sum of the quantities of satsumas which are bought in in Portugal on the one hand and in the Community with the exception of Portugal on the other hand, pursuant to Articles 15, 15a, 15b, 19 and 19a of Regulation (EEC) No 1035/72 during the 1990/91 marketing year exceeds the sum of the inter ­ vention thresholds fixed for that product for all or part of that marketing year, the basic and buying-in prices fixed for that product for the 1991 /92 marketing year are to be reduced by 1 % for every 3 100 tonnes which the inter ­ vention threshold is exceeded ; Whereas, pursuant to Article 3 of Council Regulation (EEC) No 1123/89 of 27 April 1989 amending Regulation (EEC) No 2601 /69 (*) with respect to the processing aid scheme and amending the rules for applying the inter ­ vention thresholds for certain citrus fruits the quanti ­ ties of satsumas delivered for processing under Regulation (EEC) No 2601 /69 are to be treated in the same as way a quantity qualifying for an intervention measure for the ascertainment of any overrun in the intervention threshold ; Whereas, according to information provided by the Member States, the intervention measures adopted by the Community in respect of the 1990/91 marketing year involved 156 001 tonnes in the case of satsumas ; whereas an overrun of 124 001 tonnes in the intervention threshold fixed for that marketing year has thus been ascertained by the Commission ; Whereas it follows from the foregoing that the basic and buying-in prices for satsumas for the 1991 /92 marketing year fixed by Council Regulation (EEC) No 1622/91 f) must be reduced by 20 % ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The basic and buying-in prices for satsumas for the 1991 /92 marketing year, as fixed by Regulation (EEC) No 1622/91 , shall be reduced by 20 % and are set out in the Annex. Article 2 This Regulation shall enter into force on 16 October 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . 0 OJ No L 150, 15 . 6. 1991 , p. 8 . (3) OJ No L 288, 20 . 10. 1990, p. 15. (4) OJ No L 119, 11 . 5. 1990, p. 57. (*) OJ No L 324, 27. 12. 1969, p. 21 . OJ No L 118, 29 . 4. 1989, p. 25. 0 OJ No L 150, 15. 6. 1991 , p. 1 . 1 . 10. 91 Official Journal of the European Communities No L 274/59 ANNEX BASIC AND BUYING-IN PRICES 1991 /92 marketing year SATSUMAS For the period 16 October 1991 to 15 January 1992 (ecu/100 kg net) Basic price Buying-in price 16 to 31 October 23,30 11,22 November 20,06 9,03 December 22,22 10,00 1 to 15 January 21,14 9,59 These prices refer to packed Unshiu (owari) satsumas of quality Class I, size 54 to 69 mm. NB : The prices given in this Annex do not include the price of the packaging in which the product is presented.